Case 2:19-cv-00390-JRG Document 63-1 Filed 07/13/20 Page 1 of 3 PageID #: 1800




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION


 TRIOPTIMA AB,

                                  Plaintiff,
                                                        CASE NO. 2:19-cv-00390-JRG
                           v.

 QUANTILE TECHNOLOGIES LIMITED,

                                  Defendant.


                    ORDER FOCUSING PATENT CLAIMS
                    AND PRIOR ART TO REDUCE COSTS

The Court ORDERS as follows:

      1. This Order supplements all other discovery rules and orders. It streamlines

the issues in this case to promote a “just, speedy, and inexpensive determination” of

this action, as provided by Federal Rule of Civil Procedure 1.

Phased Limits on Asserted Claims and Prior Art References

      2. By the date set for completion of claim construction discovery pursuant to

P.R. 4-4, the patent claimant shall serve a Preliminary Election of Asserted Claims,

which shall assert no more than ten claims from each patent and not more than a

total of 32 claims. Not later than 14 days after service of the Preliminary Election of

Asserted Claims, the patent defendant shall serve a Preliminary Election of Asserted
Case 2:19-cv-00390-JRG Document 63-1 Filed 07/13/20 Page 2 of 3 PageID #: 1801




Prior Art, which shall assert no more than twelve prior art references against each

patent and not more than a total of 40 references.1

        3. No later than 28 days before the service of expert reports by the party with

the burden of proof on an issue, the patent claimant shall serve a Final Election of

Asserted Claims, which shall identify no more than five asserted claims per patent

from among the ten previously identified claims and no more than a total of 16

claims. By the date set for the service of expert reports by the party with the burden

of proof on an issue, the patent defendant shall serve a Final Election of Asserted

Prior Art, which shall identify no more than six asserted prior art references per

patent from among the twelve prior art references previously identified for that

particular patent and no more than a total of 20 references. For purposes of this Final

Election of Asserted Prior Art, each obviousness combination counts as a separate

prior art reference.

        4. If the patent claimant asserts infringement of only one patent, all per-patent

limits in this order are increased by 50%, rounding up.

Modification of this Order

        5. Subject to Court approval, the parties may modify this Order by agreement,

but should endeavor to limit the asserted claims and prior art references to the


1
  For purposes of this Order, a prior art instrumentality (such as a device or process) and associated
references that describe that instrumentality shall count as one reference, as shall the closely related work
of a single prior artist.


                                                    -2-
Case 2:19-cv-00390-JRG Document 63-1 Filed 07/13/20 Page 3 of 3 PageID #: 1802




greatest extent possible. Absent agreement, post-entry motions to modify this

Order’s numerical limits on asserted claims and prior art references         must

demonstrate good cause warranting the modification. Motions to modify other

portions of this Order are committed to the sound discretion of the Court.




                                        -3-
